EXHIBIT 10X
COGNEX CORPORATION
AMENDMENT TO EMPLOYMENT AGREEMENT WITH ROBERT WILLETT
November 14, 2008
Robert Willett
c/o Cognex Corporation
One Vision Drive
Natick, MA 01760
Dear Mr. Willett:
     Reference is made to that certain Employment Agreement, dated as of
June 17, 2008 (the “Agreement”), between you and Cognex Corporation, a
Massachusetts corporation (the “Company”). This letter is intended to document
the desire of both parties to amend the Agreement in order to reflect the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.
     By signing below, you hereby agree with the Company that Section 3 of the
Agreement be amended by adding the following to the end of the fourth bullet
point -Relocation Assistance: “Such reimbursement shall be made on or before the
last day of the taxable year following the taxable year in which such relocation
expenses are incurred.” Except as amended by this letter agreement, the terms of
the Agreement shall otherwise remain in full force and effect.
               Please acknowledge your agreement with the foregoing by signing
below in the designated space.

                  Sincerely,    
 
                COGNEX CORPORATION
 
           
 
      By:   /s/ Robert J. Shillman         Robert J. Shillman         Chairman,
President and CEO

Acknowledged and agreed to:
/s/ Robert Willett
Robert Willett
Date: November 14, 2008

 